Citation Nr: 0738426	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
thumb fracture, currently rated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
right ankle, claimed as secondary to service-connected 
residuals of fibroma removal, right foot.

3.  Entitlement to service connection for arthritis of the 
right wrist.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to a nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to July 
2001.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO.

The Board notes that during October 2003 the veteran filed 
additional claims which were followed by the RO with a 
December 2003 VCAA notice and have not been further developed 
by the RO, as follows:  (1) Entitlement to an increased 
rating for service-connected onychomycosis, currently rated 
as 30 percent disabling; (2) Entitlement to an increased 
rating for service-connected tinnitus, currently rated as 10 
percent disabling; (3) Entitlement to an increased rating for 
service connected left wrist strain, currently rated as 10 
percent disabling; (4) Entitlement to an increased rating for 
residuals of fibroma removal, right foot, currently rated as 
10 percent disabling; (5) Entitlement to service connection 
for chemical contamination; (6) Entitlement to service 
connection for radiation exposure; and (7) Entitlement to 
total disability due to individual unemployability (TDIU).  
(The veteran also claimed entitlement to an increased rating 
for his service-connected status post fracture of the right 
thumb, which is a duplicate of the same claim already 
included in the present appeal.)

During January 2004 the veteran filed more claims which were 
followed by the RO with an April 2004 VCAA notice and have 
not been further developed by the RO, as follows:  (1) 
Entitlement to a compensable rating for service-connected 
hearing loss; (2) Entitlement to service connection for skin 
conditions due to exposure to radiation and environmental 
hazards; (3) Entitlement to service connection and fatigue 
due to exposure to radiation and environmental hazards; (4) 
Entitlement to service connection for impaired smell due to 
exposure to radiation and environmental hazards; and (5) 
Entitlement to service connection for impaired vision due to 
exposure to radiation and environmental hazards.

The Board further notes that, although the veteran was denied 
entitlement to a clothing allowance by an April 2002 RO 
decision, in April 2003 the veteran filed a new claim of 
entitlement to clothing allowance due to his service-
connected onychomycosis and plantar faciitis of the right 
foot.  This matter has not been further addressed by the RO.  
Accordingly this matter and the above itemized pending new 
claims are referred to the RO for such additional action as 
may be appropriate.    


REMAND

The current appeal was certified to the Board in July 2004, 
three and one half years ago.  Unfortunately the Board finds 
that additional development is needed before it can render a 
decision in this case.

No VCAA notice was provided to the veteran in connection with 
the current claims on appeal which were received by the RO in 
April 2003; this needs to be accomplished. 

The veteran claims entitlement to an increased rating for his 
service-connected residuals of right thumb fracture.  The 
last VA examination of the veteran's right thumb was 
conducted in March 2001 in connection with his initial claims 
of service connection.  A VA compensation and pension 
increase examination needs to be provided in order to 
evaluate the current severity of the veteran's right thumb 
disorder. 

The veteran has claimed service connection for right knee and 
right ankle disabilities which may be related as secondary to 
his service-connected residuals of fibroma removal from the 
right foot, and bilateral plantar faciitis, right foot 
fibroma, and right foot hallux valgus.  He also claims 
service connection for right wrist arthritis which may be 
related as secondary to his service-connected residuals of 
right thumb fracture.  VA compensation and pension 
examinations are needed to further evaluate these claimed 
disabilities and obtain opinions as to whether or not such 
disabilities are likely related to his service and/or his 
service-connected disabilities.

The Board notes that the RO obtained treatment records from 
VA's Lawton Outpatient Clinic for the period from November 
30, 2001 to October 11, 2002.  A report of contact with the 
veteran dated October 14, 2002, indicates that the veteran 
went for examinations at the VAMC in Oklahoma City the prior 
week.  Records from those examinations have not been obtained 
for the file, and all VA treatment records need to be 
obtained up-to-date.

With regard to the veteran's claim for nonservice-connected 
pension, it is necessary to obtain a report of his employment 
history up to the present time.    

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  Specifically ask the veteran to 
provide a history of his employment since 
his discharge from service.    If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain copies of all VA treatment 
records from the Oklahoma City VAMC and 
the Lawton Outpatient Clinic (or from any 
other VA medical facility that the 
veteran identifies) since October 1, 
2002, to the present time.  The materials 
obtained, if any, should be associated 
with the claims file.

3.  Schedule the veteran for a C&P 
examination with a VA orthopedist for 
obtaining a diagnosis of the current 
severity of any residual disability 
resulting from the service-connected 
fracture of the right thumb.  Forward the 
claims file to the examiner.  The 
examiner's report must specifically note 
that the claims file was reviewed.  All 
appropriate diagnostic tests should be 
conducted.  All appropriate ranges of 
motion of the right thumb and right hand 
should be provided, including the 
measurement of any limitations due to 
pain, weakness, or fatigability (DeLuca).  
Any ankylosis of the right thumb should 
be rated as either favorable or 
unfavorable.  Any resulting limitation of 
motion of other digits or interference 
with the overall function of the hand 
should be described in detail.  A 
complete rationale must be provided as to 
all findings and any opinions.

4.  The orthopedist should also examine 
the veteran's right wrist to determine if 
there is a disability to include 
arthritis.  All appropriate diagnostic 
tests should be conducted.  All 
appropriate ranges of motion of the right 
wrist should be provided, including the 
measurement of any limitations due to 
pain, weakness, or fatigability (DeLuca).  
If there is a diagnosed disability of the 
right wrist, the examiner should provide 
an opinion as to whether it is likely 
related to (i.e., more than a 50 percent 
probability) the veteran's active 
military service, or to his service-
connected residuals of fracture of the 
right thumb.  A complete rationale must 
be provided as to all findings and any 
opinions. 
     
5.  The orthopedist should also examine 
the veteran's right knee and right ankle 
to determine if there is a disability of 
either to include arthritis.  All 
appropriate diagnostic tests should be 
conducted.  All appropriate ranges of 
motion of the right knee and right ankle 
should be provided, including the 
measurement of any limitations due to 
pain, weakness, or fatigability (DeLuca).  
If there is a diagnosed disability of the 
right knee and/or the right ankle, the 
examiner should provide an opinion as to 
whether it is likely related to (i.e., 
more than a 50 percent probability) the 
veteran's active military service, or to 
his service-connected residuals of 
fibroma removal from the right foot, and 
bilateral plantar faciitis, right foot 
fibroma, and right foot hallux valgus.  A 
complete rationale must be provided as to 
all findings and any opinions. 
        
6.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

7.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).
   

